Opinion filed April 27, 2006












 








 




Opinion filed April 27, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00072-CR 
 
                                                    __________
 
                           DANIEL
VASQUEZ DOMINGUEZ, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                Trial
Court Cause No. 13674-B2
 

 
                                                                   O
P I N I O N
This is an appeal
from a judgment adjudicating guilt.  We
dismiss for want of jurisdiction.




Daniel Vasquez
Dominguez originally entered a plea of no contest to the offense of aggravated
sexual assault of a child.  Pursuant to
the plea bargain agreement, the trial court deferred the adjudication of guilt
and placed appellant on community supervision for eight years.  After the hearing on the State=s motion to adjudicate, the trial court found that
appellant had violated the terms and conditions of his community supervision,
revoked his community supervision, adjudicated his guilt, and sentenced him to
confinement for thirty years.
The sentence was
imposed in open court on February 10, 2006. 
A motion for new trial was not filed. 
Therefore, the notice of appeal was due to be filed on or before March
13, 2006.  Tex. R. App. P. 26.2. 
Appellant filed his notice of appeal on March 21, 2006, thirty-nine days
after the date the sentence was imposed. 
A motion for extension of time was not filed in the time period
specified by Tex. R. App. P.
26.3.
Absent
a timely notice of appeal or compliance with Rule 26.3, an appellant fails to
invoke the jurisdiction of this court.   Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 
(Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App.
1988).  Appellant has failed to comply
with the requirements of Rules 26.2 and 26.3.
Therefore, the appeal is dismissed.
 
PER CURIAM
 
April 27, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.